Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 1 of 7 PageID #: 8050




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

 GLYNN DALE SISTRUNK, ET AL.                           CIVIL ACTION NO. 18-516

 VERSUS                                                JUDGE ELIZABETH E. FOOTE

 GREGORY LAMAR HADDOX, ET AL.                          MAGISTRATE JUDGE HORNSBY


                                     MEMORDANUM ORDER

         Now before the Court is a Motion for Summary Judgment [Record Document 193], filed by

  Defendant Continental Casualty Company (“Continental”). The motion has been fully briefed.

  [Record Documents 193, 195, & 197]. For the reasons discussed below, the Motion for Summary

  Judgment [Record Document 193] is GRANTED.

                                           BACKGROUND

         Plaintiffs Glynn and Lawana Sistrunk (“Plaintiffs”) filed the instant lawsuit against their

  former investment advisor Gregory Haddox (“Haddox”) and Haddox’s investment firm, Lincoln

  Financial Advisors Corporation (“LFA”), for allegedly churning their accounts and other fraudulent

  activity. Record Document 1, ¶s 8–9, 27. Plaintiffs allege that this churning occurred through

  Haddox’s and LFA’s “repeated buying and selling [surrendering and taking distributions and

  liquidating] plaintiffs’ investments [annuities]” for the purpose of generating excessive fees for

  themselves. Id. ¶ 128. Shortly after filing suit, Plaintiffs amended their complaint to properly name

  LFA, which their original complaint misidentified as Lincoln National Corporation. See Record

  Documents 7 & 9. In March of 2019, Plaintiffs amended their complaint again to add several new

  Defendants, including Jackson National Life Insurance Company (“Jackson”), Allianz Life

  Insurance Company of North America (“Allianz”), and Continental. Record Document 84, pp. 2–

  3. Plaintiffs have since dismissed their claims against LFA. Record Document 152. The Court

                                                   1
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 2 of 7 PageID #: 8051




  dismissed all claims against Jackson and Allianz. Record Documents 157, 181, & 186.

  Additionally, the Court dismissed all claims against Haddox, except for Plaintiffs’ Louisiana law

  fraud claim. Record Document 199. The only remaining Defendants are Haddox, National Union

  Fire Insurance Company of Pittsburg, PA, and Continental. See Record Document 186.

         Plaintiffs allege that Continental “is a professional liability insurer who provided insurance

  coverages to . . . Haddox and Allianz.” Record Document 84, ¶ 169. Plaintiffs only included

  Continental “as a defendant in its capacity as an insurer for . . . Haddox and Allianz.” Id. ¶ 170. The

  parties do not dispute that the insurance contract is a claims-made-and-reported policy, which

  requires any claim to be made and reported to the insurer during the relevant policy period. Record

  Documents 193-1, ¶ 3; 195-1, ¶ 3. The relevant portion of the policy states as follows:

         C. HOW THIS COVERAGE APPLIES
         Coverage for a Claim for a Wrongful Act as specified under paragraphs A. or B.
         above applies only if . . . the Claim is first made against any Insured during the
         Policy Period, or any Extended Reporting Period, if applicable, and reported to the
         Insurer in accordance with the section entitled NOTICE.

         ...

         IX. NOTICE
         A. If a Claim is made against any Insured, the Insured shall, as soon as practicable,
         notify the Insurer during the Policy Period and forward to the Insurer every demand,
         notice, summons, or other process received. Notwithstanding the requirement that
         the Claim must be first made and reported to the Insurer during the Policy Period,
         if continuous coverage is in effect . . . a Claim may be first made against the Insured
         during one Policy Period and may be reported to the Insurer in writing during the
         consecutive, immediately following, Policy Period . . . .

  Record Document 193-4, pp. 4–5, 16 (alteration to original). Now, Continental has filed a Motion

  for Summary Judgment seeking “judgment in its favor as a matter of law, declaring Continental has

  no duty to defend or indemnify . . . Haddox” because the claims at issue were neither made nor

  reported during any policy period. Record Document 193, p. 1.




                                                    2
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 3 of 7 PageID #: 8052




                               SUMMARY JUDGMENT STANDARD

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to

  interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine issue

  of material fact and that the moving party is entitled to judgment as a matter of law. Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving party,

  the moving party need not produce evidence to negate the elements of the non-moving party’s case;

  rather, it need only point out the absence of supporting evidence. See id. at 322–23.

         If the movant satisfies its initial burden of showing that there is no genuine dispute of

  material fact, the non-movant must demonstrate that there is, in fact, a genuine issue for trial by

  going “beyond the pleadings and designat[ing] specific facts” for support. Little v. Liquid Air Corp.,

  37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is not satisfied

  with some metaphysical doubt as to the material facts,” by conclusory or unsubstantiated

  allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks and citations omitted).

  However, “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to

  be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes

  v. S. H. Kress & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating

  the credibility of witnesses, courts should grant summary judgment where the critical evidence in

  support of the non-movant is so “weak or tenuous” that it could not support a judgment in the non-

  movant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

         Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as

  to which it “contends there is no genuine issue to be tried.” The opposing party must then set forth



                                                     3
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 4 of 7 PageID #: 8053




  a “short and concise statement of the material facts as to which there exists a genuine issue to be

  tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be deemed

  admitted, for purposes of the motion, unless controverted as required by this rule.” Id.

                                         LAW & ANALYSIS

         The Louisiana Supreme Court has stated that “[a]n insurance policy is a contract between

  the insured and insurer and has the effect of law between them.” Gorman v. City of Opelousas,

  2013-1734 (La. 7/1/14); 148 So. 3d 888, 892 (citations omitted). When interpreting an insurance

  contract, the Court is “to ascertain the common intent of the insured and insurer as reflected by the

  words in the policy.” Peterson v. Schimek, 98-1712 (La. 3/2/99); 729 So. 2d 1024, 1028. If the

  words of an insurance contract are “clear and explicit and lead to no absurd consequences, courts

  must enforce the contract as written and may make no further interpretation in search of the parties’

  intent.” Id. “Where a policy unambiguously and clearly limits coverage to claims made and reported

  during the policy period, such limitation of liability is not per se impermissible.” Gorman, 148 So.

  3d at 892. “This type of policy is different from an occurrence policy in that the insured peril is

  different. In an occurrence policy, the peril insured is the occurrence itself. Once the occurrence

  takes place, coverage attaches even though the claim may not be made for some time thereafter.”

  Regions Bank v. Kountz, 2005-1106 (La. App. 3 Cir. 5/31/06); 931 So. 2d 506, 511. However, a

  claims-made-and-reported policy shifts the risk to the insured to make a claim and report it to the

  insurance company during the policy period in order to be covered. See Gorman, 148 So. 3d at 892.

  “The purpose of the reporting requirement in a claims-made policy is to define the scope of

  coverage purchased by the insured by proving a certain date after which an insurer knows it is no

  longer liable under the policy.” Id. at 897 (cleaned up). It allows the insurance company to “close

  its books” on a policy on a specific date. Id. at 893. Louisiana courts have consistently enforced



                                                   4
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 5 of 7 PageID #: 8054




  claims-made-and-reported policies and have found them not to be against public policy. See, e.g.,

  id.; Bilyeu v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 50,049 (La. App. 2 Cir. 9/30/15); 184 So.

  3d 69, 78, writ denied, 2015-2277 (La. 2/19/16); 187 So. 3d 462.

         Turning to the language of the policy at issue, the policy clearly and unambiguously limits

  coverage to claims made and reported to Continental during the applicable policy period. See

  Record Document 193-4. The last date of coverage under the Continental policy was July 1, 2015.

  See Record Document 193-7. Therefore, any claim had to be made and reported to Continental

  before July 1, 2015. Continental submitted evidence that it did not receive notice of a claim

  concerning Plaintiffs until June 29, 2018, which is outside of any policy period. As such, the burden

  shifted to Plaintiffs to identify competent summary judgment evidence to show that this fact is in

  dispute.

         In their opposition brief, Plaintiffs first argue that Continental had notice of their claims in

  2015 because the Louisiana Department of Insurance started administrative proceedings against

  Haddox for similar misconduct with other clients. Record Document 195, p. 2. However, Plaintiffs

  did not attach competent summary judgment evidence to support this conclusory statement that

  Continental somehow had notice of these claims. As such, this statement cannot prevent summary

  judgment in Continental’s favor.

         Next, Plaintiffs contend that Haddox and Allianz had notice of the claims in 2015 and that

  this knowledge can be imputed to Continental. Id. at 4–5. However, Plaintiffs provided no legal

  support for the assertion that notice can be imputed from the insured to the insurer in a claims-

  made-and-reported policy.1 In fact, the Court finds that the weight of jurisprudence supports the



  1
    Plaintiffs did argue that Continental would not be prejudiced if the Court imputes knowledge to it
  through Haddox and/or Allianz. Record Document 195, p. 5. However, the Court finds whether
  Continental was prejudiced is irrelevant in the instant matter because the terms of the policy are
                                                    5
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 6 of 7 PageID #: 8055




  contrary conclusion because imputing knowledge to the insurer in a pure claims-made-and-reported

  policy would circumvent the insured’s contractual duty to report the claim and wrongly “punish the

  insurer for the inactions of its insured.”2 Gorman, 148 So. 3d at 897. “To hold otherwise would

  effectively convert [this] . . . claims-made-and-reported policy into an occurrence policy, resulting

  in the judicial modification of the bargained-for exchange between the insurer and insured.” Id.

  Therefore, the Court finds Plaintiffs’ argument to be without merit.

         Lastly, Plaintiffs state that Continental’s motion for summary judgment should be denied

  because it did not make any mention of the policy’s extended reporting period provision providing

  for continuous coverage. Record Document 195, p. 1. The Court infers that Plaintiffs are suggesting

  that the extended reporting period provision of the policy could potentially provide for coverage

  beyond July 1, 2015. However, the Court finds no reason to delay summary judgment based on this

  conclusory statement. The burden shifted to Plaintiffs to create a dispute of material fact. Plaintiffs

  provided no evidence that the extended reporting periods would apply in this case.3 Continental, on

  the other hand, attached the policy, which states that an insured is not entitled to extended reporting

  periods if he or she was discharged for “disciplinary reasons.” Record Document 193-4, p. 13. Here,

  Plaintiffs admit that Haddox was discharged by Allianz in 20154 “for cause based on his committing




  clear and unambiguous: the claims had to be made and reported before the expiration of the policy
  period. See Gorman, 148 So. 3d at 897.
  2
    The Court notes that Plaintiffs have not alleged any fraud or collusion between the insurer and
  insured. See Gorman, 148 So. 3d at 897 (inferring possible contrary result if fraud or collusion
  between insurer and insured present).
  3
    Plaintiffs’ conclusory statements were not even supported by an affidavit or declaration. See Fed.
  R. Civ. P. 56(d).
  4
    Plaintiffs state in their opposition brief that Allianz discharged Haddox in 2015. However,
  Plaintiffs have previously alleged that Haddox was discharged in 2013. The Court finds it
  immaterial for the instant motion whether Allianz terminated Haddox in 2013 or 2015.
                                                    6
Case 5:18-cv-00516-EEF-MLH Document 203 Filed 04/30/21 Page 7 of 7 PageID #: 8056




  or attempting to commit a fraud against Allianz and counterfeiting.” Record Documents 35, p. 2;

  195, p. 2. Therefore, the Court finds that Continental has no duty to defend or indemnify Haddox.

         Alternatively, Plaintiffs request the Court to delay or deny the motion for summary

  judgment because they have not yet had an opportunity to depose Haddox or Continental. Record

  Document 195, p. 8. However, the Court will not delay summary judgment on this basis. Plaintiffs

  did not identify what purpose a deposition of Haddox and/or Continental would serve in defeating

  the instant motion. The burden shifted to Plaintiffs to create a dispute of material fact by submitting

  competent summary judgment evidence. Plaintiffs have failed to do so. Further delaying

  determination of this issue could result in undue prejudice to Continental because it would have to

  incur unnecessary expenses defending a suit, which it has no legal obligation to defend. As such,

  Continental’s Motion for Summary Judgment is GRANTED.

                                            CONCLUSION

         For the foregoing reasons, IT IS ORDERED that Continental’s Motion for Summary

  Judgment [Record Document 193] is GRANTED. All claims against Continental are DISMISSED

  WITH PREJUDICE.

           THUS DONE AND SIGNED this 30th day of April, 2021.



                                                ELIZABETH ERNY FOOTE
                                                UNITED STATES DISTRICT JUDGE




                                                    7
